DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on January 25, 2021.
Claims 1-3 are pending for examination.

Drawings
The Drawings filed on 01/25/2021 are accepted for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN292910596430.X, filed on June 28, 2020.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Albert Schmeiser on July 27, 2022.
The application has been amended as follows:
In the claims:
Claim 1: (Currently Amended) An islanding detection method in [[DC]] Direct Current (DC) microgrids based on [[MPPT]] Maximum Power Point Tracking (MPPT) trapezoidal voltage disturbance, wherein, the steps are as follows:
[[S1. Start the]] start a MPPT strategy; set [[the]] a starting signal threshold of disturbance ΔStart; measure [[the]] an output current of [[PVA]] Photovoltaic Array (PVA) at [[the]] a maximum power; calculate [[the]] same environmental factor ΔST of PVA with different capacities under [[the]] same light intensity and temperature in real time, 
    PNG
    media_image1.png
    107
    91
    media_image1.png
    Greyscale
 
where, Ipvm is [[the]] an output current of PVA with different capacities at the maximum power; Np is [[the]] a number of parallel branches of PVA with different capacities; ki is [[the]] a factor of proportionality, Isct is a short circuit current and Imt is a Maximum Power Point output current;
 
    PNG
    media_image2.png
    41
    175
    media_image2.png
    Greyscale
 
where, S and T are [[the]] a set values of light intensity and temperature at [[the]] a disturbance starting time, Sref and Tref are [[the]] reference values of light intensity and temperature, and J is [[the]] a temperature coefficient of short-circuit current; 
[[S2. When]] when the environmental factor ΔST is greater than the starting signal threshold Δstart of the disturbance, control all PVAs to start voltage disturbance simultaneously, which means periodic trapezoidal disturbance is carried out to [[the]] a PVA port voltage reference upvref, so that [[the]] an actual output voltage and power of PVA as well as a Point of Common Coupling (PCC) voltage Upcc after [[the]] an islanding are also periodically disturbed; 

    PNG
    media_image3.png
    174
    470
    media_image3.png
    Greyscale

where, T0 is [[the]] a period of the trapezoidal disturbance, T is [[the]] a total duration at two waists of the trapezoidal disturbance in a period, Tp is [[the]] a duration of the disturbance in a period, n is a non-negative integer, Upvm is [[the]] a voltage reference of PVA at the maximum power, and ΔUpv is [[the]] an amplitude of the trapezoidal disturbance; and 
[[S3. If]] if the PCC voltage Upcc exceeds the threshold set by the passive method, it is judged as islanding; otherwise, judge whether changing rule of the PCC voltage Upcc is consistent with changing rule of calculated voltage Upccp under the trapezoidal disturbance; If it is consistent, it is judged as islanding; otherwise, it is pseudo islanding, and continue to monitor changes in the PCC voltage Upcc.

Claim 2: (Currently Amended) [[An]] The islanding detection method in DC microgrids according to Claim 1, wherein, judge whether the change rule of [[Upccp]] Upcc is consistent with that of the calculated PCC voltage [[Upccp]] Upccp under the trapezoidal disturbance is to judge whether the PCC voltage meets the following two conditions: 1) The measured value [[Upcc]] PCC voltage Upcc of the trapezoidal disturbance at the two waists is equal to [[the]] a calculated value, [[Upccp1]] Upccp1, or the measured value [[Upcc]] PCC voltage Upcc at [[the]] an upper base of the trapezoidal disturbance is equal to [[the]] a calculated value [[Upccp2]] Upccp2; 2) [[The]] A change period [[Tpcc]] Tpcc of [[Upcc]] the PCC voltage Upcc is equal to the trapezoidal disturbance period, [[T0]] T0.

Claim 3: (Currently Amended) [[An]] The islanding detection method in DC microgrids according to Claim 2, wherein, the calculation steps of the PCC voltage of the trapezoidal disturbance at the two waists are as follows: 

    PNG
    media_image4.png
    262
    346
    media_image4.png
    Greyscale
 
where, ΔP1 represents [[the]] a change of PVA output power at two waists of the trapezoidal disturbance, and Upccm represents [[the]] a PCC voltage when the PVA port voltage is equal to Upvm. Upvj and Ipvj are [[the]] a sampling values of PVA port voltage and output current in current time, and Upv(j-1) and Ipv(j-1) are [[the]] a sampling values at [[the]] a previous moment respectively[[.]], ΔUpvj represents [[the]] a change of PVA port voltage after each sampling[[.]], ΔUpv= ΔUpv2+ΔUpv3+...+ΔUpvs[[.]], s is [[the]] a number of sampling (s>2), rdj is [[the]] a dynamic resistance calculated after each sampling; 
the calculation steps of the PCC voltage Upccp2 at the upper base of the trapezoidal disturbance are as follows:
  
    PNG
    media_image5.png
    174
    371
    media_image5.png
    Greyscale
 
where, ΔP2 is [[the]] a change of PVA output power at the upper base of the trapezoidal disturbance, Pm is [[the]] an output power when the PVA port voltage is Upvm, Upvp is [[the]] a PVA port voltage when the trapezoidal disturbance reaches its maximum value; 
Upvp=Upvm+ΔUpv, Rdp is equivalent static resistance of PVA when PVA port voltage is equal to Upvp.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the closest found prior arts: 
(HU, US Patent Publication 2016/0285263)
(XU, CN Patent Publication 106353614 A)
(HAN, CN Patent Publication 106918754 A)
(Papadimitriou et al., IEEE Publication: A Novel Method for Islanding Detection in DC Networks, January 2017)
(Tran et al., Applied Sciences Publication: The Improvement of an Islanding Detection Method Based on the Perturbation Signal in Case of a Multi-Photovoltaic Operation, September 2019)
teach detecting islanding in DC microgrids. 
None of the cited art teaches or suggests the claimed invention having “set  a starting signal threshold of disturbance ΔStart; measure an output current of Photovoltaic Array (PVA) at a maximum power; calculate same environmental factor ΔST of PVA with different capacities under same light intensity and temperature in real time…when the environmental factor ΔST is greater than the starting signal threshold Δstart of the disturbance, control all PVAs to start voltage disturbance simultaneously, which means periodic trapezoidal disturbance is carried out to a PVA port voltage reference upvref, so that an actual output voltage and power of PVA as well as the PCC a Point of Common Coupling (PCC) voltage Upcc after an islanding are also periodically disturbed”, and a combination of other limitations thereof as recited in claim 1.

Regarding dependent claims 2 and 3, the claims have been found allowable due to their dependencies to claim 1 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836